Citation Nr: 0033405	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  95-09 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946 and from September 1948 to June 1950.

This appeal arose from a December 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
veteran's claim for a total rating for compensation purposes 
based upon individual unemployability.  This decision was 
continued by a rating action issued in August 1997.  In July 
1998 and in July 1999 this case was remanded by the Board of 
Veterans' Appeals (Board) for additional development.  The 
additional development has not been completed, 
notwithstanding the RO's efforts, and the claim has been 
referred to the Board again for resolution.  For the reasons 
that follow, the Board will not remand this claim a third 
time.


FINDING OF FACT

The veteran's service-connected disability precludes him from 
obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total evaluation based upon 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).






REASONS AND BASES FOR FINDING AND CONCLUSION

A May 1954 rating decision granted service connection for 
what was characterized as a schizophrenic reaction, catatonic 
type.  A 10 percent evaluation was assigned.  A November 1962 
rating decision granted a temporary total rating based upon 
hospitalization from September 28, 1962, and the 10 percent 
evaluation was reestablished effective October 25, 1962.  An 
August 1963 rating decision raised the veteran's evaluation 
to 30 percent, and a June 1964 Board decision found the 
veteran's service-connected psychiatric disability to warrant 
a 50 percent evaluation.  In so doing, the Board noted that 
the veteran surrendered his restaurant business, and was then 
unsuccessful in finding other employment.  A July 1982 rating 
decision granted a temporary total rating based upon 
hospitalization from January 5, 1981, and the 50 percent 
evaluation was reestablished effective March 1, 1981.  

In February 1983, the Board granted a 70 percent evaluation 
for the veteran's service-connected psychiatric disability, 
and remanded a claim for a total rating.  In March 1983, the 
veteran informed the RO that he had not attempted to obtain 
employment recently, as he could not stand the pressure, and 
he had been receiving Social Security disability.  A May 1983 
rating decision denied a total rating, which was upheld in a 
September 1983 Board decision.  In denying a total rating, 
the Board noted that the veteran had two years of high 
school, had owned a grocery store, and had some degree of 
industrial adaptability.  While the veteran's psychiatric 
symptomatology was productive of severe functional 
impairment, he was not precluded from engaging in all forms 
of substantially gainful employment.  A July 1984 rating 
decision granted a temporary total rating based upon 
hospitalization from June 12, 1984, and the 70 percent 
evaluation was reestablished from August 1, 1984.  A 
September 1990 rating decision granted a temporary total 
rating based upon hospitalization from January 26, 1990, and 
the 70 percent evaluation was reestablished effective April 
1, 1990.  A December 1990 rating decision denied a total 
rating based upon individual unemployability, and continued 
the 70 percent evaluation until the time of this current 
claim.

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

It is noted that the regulations concerning the evaluations 
of psychoneurotic disorders were amended during the pendency 
of this appeal.  According to the regulations in effect prior 
to November 7, 1996, when the only compensable disability is 
a mental disorder assigned a 70 percent evaluation, and such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder should be assigned a 100 percent schedular 
evaluation under the appropriate code.  38 C.F.R. § 4.16(c) 
(1996).  This section was eliminated in the amended 
regulations.  However, because the regulation prior to the 
amendment is more favorable to the veteran, the older 
regulation will be relied upon in evaluating the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The claims file reflects that the veteran is now of advanced 
age and essentially bedridden due to a cerebral vascular 
accident in 1993.  He is receiving special monthly pension 
benefits with aid and attendance, which was granted in an 
August 1997 rating decision as a result of his cerebral 
vascular accident.  While the veteran has made assertions in 
his April 1995 substantive appeal that hypertension and 
residuals of his cerebral vascular accident should also be 
found service connected, his central argument is that his 
service connected psychiatric disability precludes 
substantially gainful employment.

The Board requested that the RO afford the veteran a VA 
psychiatric examination in the July 1998 remand.  An 
examination was scheduled for November 1998, but the 
veteran's wife informed the VA medical center that was to 
perform the examination that he was too ill to report for the 
examination.  In July 1999, the Board directed the RO to 
perform a psychiatric examination at the veteran's home.  In 
so doing, the Board noted that the VA's duty to assist should 
be tailored to the circumstances of each case.  Cf. Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  (While arguably this 
point was dicta, the Court stated that incarcerated veterans, 
such as the veteran in that claim, are entitled to the same 
care and consideration as other veterans.)  In March 2000, a 
VA examiner reviewed the claims file, and stated that the 
veteran was unemployable due to all of his disabilities.  
However, the examiner stated that there was no medical 
evidence that the veteran's schizophrenia, standing alone, 
would preclude employment.  He stated that there was no 
reason to visit the veteran at his home.  The RO reminded the 
VA medical center and the examiner who performed the 
examination that the Board had requested an examination of 
the veteran, and not merely a review of the records.  In a 
May 2000 addendum, a different examiner stated that the VA 
medical center did not have a psychiatrist willing to visit 
the veteran at his home.  

A remand by the Court or the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand 
orders.  38 U.S.C. § 7261(a)(2); Stegall v. West, 11 Vet. 
App. 268 (1998).  A reading of the March 2000 and May 2000 
reports indicates that notwithstanding the RO's efforts, the 
VA medical center will not comply with the Board's request 
for a psychiatric examination.  As noted above, the Court 
commented in Wood that incarcerated veterans are entitled to 
the same care and consideration given to non-incarcerated 
veterans.  A further remand would not serve either VA or his 
interests.  The veteran in Wood was incarcerated for murder; 
the veteran in this case is merely elderly and in poor 
health.

In light of the above, the Board finds that the evidence is 
not against the veteran's claim for a total disability rating 
for compensation purposes based upon individual 
unemployability.  The examiner stated in March 2000 that the 
veteran is unemployable, from his reading of the medical 
evidence.  While he stated that this was not due solely from 
the veteran's service connected psychiatric disorder, he 
demurred on the opportunity to examine the veteran.  However, 
the objective evidence did indicate that the veteran was 
severely impaired by his service-connected psychiatric 
disorder prior to suffering the cerebral vascular accident, 
as was recognized by the assignment of the 70 percent 
disability evaluation.  Moreover, he had been unemployable 
for several years because of his psychiatric condition.  
Therefore, it is found that the veteran's condition is 100 
percent disabling.  Looking at the above in context, and 
giving the veteran all benefit of the doubt, the Board finds 
that a total rating for compensation purposes based on 
individual unemployability is warranted.  38 C.F.R. § 3.102 
(2000).  


ORDER

A total evaluation based upon unemployability, due to a 
service-connected disability, is granted, subject to the 
provisions governing the payment of monetary benefits.



		
	L. M. BARNARD 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

